Acknowledgment
The amendment filed on February 25, 2022 responding to the Office Action mailed on November 15, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3 and 6-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose the device of claim 1 wherein the plurality of pixel regions are arranged in an array in a first direction and a second direction, and the connection portions connected to two sides of each pixel region opposite in the first direction have a minimum distance therebetween greater than zero in a third direction perpendicular to the first direction; the connection portions connected to two sides of each pixel region opposite in the second direction have a minimum distance therebetween greater than zero in a fourth direction perpendicular to the second direction, and the third direction and the fourth direction are both parallel to the substrate, wherein the connection portion connected to one side of each pixel region is located between two end points of the side in a direction parallel to the side, wherein at least two connection portions are connected to two opposite and parallel sides of each of the adjacent pixel regions which are not located at an edge of the array, and a sum of sizes of the at least two connection portions in an extension direction of 
Claims 3 and 6-19 depend directly or indirectly on claim 1 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893